Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on March 21, 2022, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 103 rejection of claims 1-6, 8-14, and 16-19 over Rogers in view of Bendre, Sanketi, and Kanazawa. Therefore, the previous § 103 rejections have been withdrawn. 
However, upon further consideration, a new ground of rejection has been made, as set forth below. In the new ground of rejection, Nagaraju is newly applied to account for most of the limitations recited for the “second set of data.” Therefore, applicant’s arguments pertaining to the previous rejection are generally moot under the new ground of rejection.
Applicant’s arguments pertaining to Sanketi are moot because Sanketi is no longer cited in the current rejections. Various limitations argued as not being taught by Sanketi are instead taught for by the newly applied reference Nagaraju.
Applicant asserts that Kanazawa does not teach the feature that “the second set of data describes a set of information that is used for determining what user input data is needed at runtime of the offline execution” (applicant’s remarks page 12). However, in the current rejection, Kanzawa is not relied upon to teach most of these features, but is instead relied upon only to teach the feature of the input being specifically a the user input. In the current rejection, the combination of Nagaraju and Kanazawa teaches the limitations of the “second set of data,” including the limitation of “used for dynamically determining what user input data is needed…” Accordingly, applicant’s arguments that Kanazawa alone does not teach these features do not overcome the current rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 10,867,241 B1) (“Rogers”) in view of Bendre et al. (US 2018/0322415 A1) (“Bendre”), Nagaraju et al. (US 2018/0032915 A1) (“Nagaraju”), and Kanazawa et al. (US 2020/0218961 A1) (“Kanazawa”).
	Note: Nagaraju was previously made of record (but not applied) in the Office Action of March 18, 2021.
As to claim 1, Rogers teaches a computerized method executed by at least one processor, the method comprising:
identifying a request to synchronize a trained neural network from a backend system to a client device, wherein synchronizing the trained neural network to the client device enables offline execution of the trained neural network; [Rogers generally relates to “enabling off-line deep neural network operations on client computing platforms” (col. 1, lines 13-14). Col. 4, lines 15-21 teaches a server 102 (i.e., backend system) comprising a cloud neural network component 116 and a synchronization component 118. Col. 4, lines 32-45 further teaches that that the “synchronization component 118” is “configured to facilitate sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model and/or the client-side machine learning model.” See also FIG. 2. With respect to the limitation of “a request to synchronize…,” it is noted that the claim does not require the “request” to be generated by the client device, nor does it require the request to be in any particular form or communicated over a communications network. Rogers teaches this limitation at col. 4, lines 39-45: “In some implementations, the sharing of model states occurs on a periodic basis. In some implementations, the sharing of model states occurs responsive to the client computing platform 104 coming online.” Since Rogers teaches that the sharing of model states has a trigger that is either periodic timing or “responsive to the client computing platform 104 coming online,” Rogers implicitly discloses “identifying a request.” That is, the trigger for model sharing in Rogers constitutes a “request to synchronize…” With respect to the limitation of “trained,” see col. 8, lines 27-28: “At an operation 208, server(s) 102 may improve the cloud machine learning model.” As shown in FIG. 2, the model stored on server is continuously updated. Therefore, after any amount of training, the model is considered to be a “trained” network even if will be updated (further trained) later on.] and
in response to identifying the request: 
identifying a neural network model defining the trained neural network, the neural network model associated with a current configuration; [Col. 4, lines 32-45: “The synchronization component 118 may be configured to facilitate sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model.”]
identifying […] a set of data […] for the trained neural network to execute offline; [Col. 4, lines 46-55: “The synchronization component 118 may be configured to facilitate sharing of information beyond the model states between the cloud machine learning model and the client-side machine learning model. Such information beyond the model states may include one or more of images, images within images, symbols, logos, objects, tags, videos, audio, geolocation, accelerometer data, metadata, and/or other information.” This “information beyond the model states” is used as training data (i.e., input for the trained neural network), as disclosed in claim 13 of Rogers: “updating the model parameters of the client-side machine learning model based on the other training information from the other computing device, wherein the training information and the other training information comprise images, images within images, symbols, logos, objects, tags videos, audio, text, geolocation,  accelerometer data, or metadata.” See also col. 3, line 65, which teaches improving the client model using other information. With respect to the limitation of “offline,” claim 1 of Rogers teaches “the client-side machine learning model being trained based on the training information when the mobile computing device is offline.”] wherein the set of data comprises: a first set of data from a set of backend data […]; [The data noted above constitutes “a first set of data from a set of backend data” because it is stored on the server.]
obtaining the set of data; [Col. 4, lines 46-55, quoted above (“sharing of information beyond the model states...”)] and
transmitting a representation of the trained neural network to the client device, wherein the transmitted representation includes an offline version of the neural network model, the current configuration of the trained neural network, and the obtained set of data. [Col. 4, lines 32-45, quoted above (“sharing of information…Such information may include model states of the cloud machine learning model.), and Col. 4, lines 46-55, quoted above (“The synchronization component 118 may be configured to facilitate sharing of information beyond the model states...”). It is noted that the “model states of the cloud machine learning model” described in Rogers reads on the limitation of “offline version of the neural network model,” since the model is capable of being executed offline, as described in col. 1, lines 13-14].
	While Rogers teaches transmitting a set of data that is used as input by the neural network, Rogers does not specifically teach: 
(1)	The limitation “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data” (such that the obtained set of data is “defined by the identified input definition”) and the limitations that the set of data and the “first set of data” are “required as input” and “required as a first input,” respectively.
(2)	 The limitation that the set of data further comprises “a second set of data identifying at least one user input data that needs to be received from a user at runtime of an offline execution of the trained neural network, wherein the input definition defining the second set of data describes a set of information, and the set of information is used for dynamically determining what user input data is needed to perform the offline execution of the trained neural network for operations specific to the user.”
Bendre, in an analogous art, teaches limitation (1) listed above. Bendre generally relates to “machine learning with distributed training” (see title). Therefore, Bendre is in the same field of endeavor as the claimed invention (machine learning). As described in [0110], Bendre generally teaches a computer system 602 (backend server) and external devices that include a plurality of trainer devices 606. Since such external devices execute machine learning models (by performing training), they are analogous to client devices that similarly execute models, even though Bendre teaches a separate client device 600. 
In particular, Bendre teaches “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data” (such that the obtained set of data is “defined by the identified input definition”) [[0115]: “the solution definition may provide information designating certain data (e.g., data stored at the customer instance 610) as training data that should be used as basis for generating an ML model and may also provide information specifying a target variable to be predicted using the ML model.” The solution definition is further described in [0135]-[0143] and [0176] (“Other features of the solution definition are possible as well.”). See also [0157]: “the customer instance 610 may then provide, to the training controller 624, the training data 636 specified in the solution definition 630, such as by providing a copy of the data designated as training data 636 by the solution definition 630, among other options.”]. Bendre further that the set of data is “required as input” for the model and that and that the “first set of data” is “required as a first input” [As noted above [0115] teaches that solution definition specifies data that “should be used as basis for generating an ML model.” Furthermore, the [0115] teaches that the solution definition is received “from client device 600.” Therefore, the training data specified by the solution definition is considered to be “required.”] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers with the teachings of Bendre by modifying the retrieval of the set of data in Rogers to include  “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data” (such that the obtained set of data is “defined by the identified input definition”), such that the set of data and the “first set of data” are “required as input” and “required as a first input,” respectively. The motivation for doing so would have been to retrieve data for model training use in a selective manner, in accordance with the requirements of a user, as suggested by Bendre (see [0135]: “Generally, the client device 600 may transmit the solution definition 630 in response to receiving input data (e.g., provided by a user) specifying the information included in the solution definition 630.”).  
Nagaraju, teaches most of limitation (2), listed above, particularly the elements of “a second set of data identifying at least one […] input data that needs to be received […] at runtime of an offline execution of the trained neural network, wherein the input definition defining the second set of data describes a set of information, and the set of information is used for dynamically determining what […] input data is needed to perform the offline execution of the trained neural network for operations specific to the user” (note that the bracketed ellipsis “[…]” denotes features for which Nagaraju is not relied upon). Nagaraju generally relates “transmitting machine learning models to edge devices for edge analytics” (see title), where the model stored on the edge device is a local model. The edge devices can also perform offline computation, as described in [0150] (“edge devices are only intermittently connected to the server computer system”) and [0143] (“the edge device can determine whether or not it is connected to or disconnected from a server computer system”). Therefore, Nagaraju is in the same field of endeavor as the claimed invention, namely machine learning, and is furthermore pertinent to the problems of offline execution of machine learning models.
In particular, Nagaraju teaches “a second set of data identifying at least one […] input data that needs to be received […] at runtime of an offline execution of the trained neural network” [In general, [0116] teaches a PMML document (“The PMML is an extensible markup language (XML) language for representing machine learning models and any associated data and queries”) that is “transmitted to the edge device 12” (see [0117]) and includes the components of “dictionary element 94, data pre-processing elements 96, model elements 98, and data post-processing elements 100” ([0118]). In particular, [0119] teaches: “data dictionary element 94 specifies one or more data fields used by machine learning models associated with the PMML document 93. For each data field, the data dictionary element 94 can specify a type of the data field, a name of the data field, a data type associated with the data field, and one or more valid and/or invalid values for the data field.” [0125]: “The mining schema specifies all of the data fields used in the model. The data fields specified by the mining schema can be a subset of the data fields defined in the data dictionary element 94.” That is, the combination of the “data dictionary element” and the “mining schema” constitutes a “second set of data” that identifies an input that needs to be received at runtime of offline execution of the model that is specified by the PMML document. Regarding the feature of “trained neural network,” the PMML file includes “model element 98” (see cited parts above) that defines the structure of the model ([0125]: “Each model element 98 includes the definition of a machine learning model generated by the server 14.”). Nagaraju further teaches that the model is a neural network model in [0126]: “a neural network is represented by its activation function, number of layers, and the description of all the network components, such as connectivity and connection weights.” That is, the PMML defines the neural network model, as well as the data dictionary element and the mining schema which define the input into this neural network model. Regarding the feature of “offline execution,” primary reference Rogers already teaches that execution of the neural network is offline, as discussed above. Nagaraju further teaches offline execution in [0027]: “The edge device can continue to operate using the local model even when the edge device is disconnected from the server computer system.” See also [0150] (“edge devices are only intermittently connected to the server computer system”) and [0143] (“the edge device can determine whether or not it is connected to or disconnected from a server computer system”). Since the data in the PMML document (including the dictionary element and the mining schema) identifies the inputs for offline execution in general and Nagaraju teaches offline execution, the data in the PMML document also identifies the inputs needed during offline execution.] “wherein the input definition defining the second set of data describes a set of information, and the set of information is used for dynamically determining what […] input data is needed to perform the offline execution of the trained neural network” [As cited above, the data dictionary element and mining schema specifies “data fields “used by the machine learning model. Thus, the data dictionary element and mining schema is also considered to be a “set of information” used to for dynamically determining “what input” is needed to run the model. The limitation of “dynamically determining” is met because the data dictionary element and the mining schema specify the data fields, whose values are selected during runtime. For example, the example of the data dictionary element in [0120]-[0121] has possible values for the field named “Element,” indicating that the actual value is not fixed beforehand but is dynamically determined in the manner that the values are selected from possible values during runtime, while the field named “Value” is only specified as being of the “double” type, similarly indicating that its specific value is determined at execution. See also [0135]: “data intake and query process that applies a schema to extract data items.”] “for operations specific to the user” [[0061]: “The edge devices 12 discussed above can represent a broader category of computing devices commonly referred to as ‘client devices,’ which can each be operated under the control of a user.” [0142]: “the raw data and/or data items are processed with a local model to produce output data. In step 1010, the edge device may execute a local action as a function of the output data.” [0147]: “if the edge device is disconnected from the server computer system, the edge device may update the local model locally…Lastly, the edge device can execute a local action as a function of output data generated with the locally updated local model.” That is, the local actions are operations specific to the user that is controlling the edge (client) device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers and Bendre with the teachings of Nagaraju, by modifying the set of data to further comprise “a second set of data identifying at least one input data that needs to be received at runtime of an offline execution of the trained neural network, wherein the input definition defining the second set of data describes a set of information, and the set of information is used for dynamically determining what input data is needed to perform the offline execution of the trained neural network for operations specific to the user.” The motivation for doing so would have been to provide data to the client device that enables the client device to utilize local data for local actions, as suggested by Nagaraju (see [0025]: “The edge devices can index and store data generated locally based on inputs to the edge devices. The edge devices can each process the generated data with a local model to perform local actions.”)
The combination of Rogers, Bendre, and Nagaraju does not explicitly teach the remaining limitations that the at least one “input data” identified by the second set of data and the “input data” dynamically determined using the set of information is specifically “user input data” and that the at least one  “input data” identified by the second set of data is “received from a user” at the runtime. 
Kanazawa, in an analogous art, teaches the above limitations. Kanazawa relates to the use of “neural networks, such as convolutional neural networks” ([0003]) particular for the analysis of data, such as image segmentation. Therefore, Kanazawa is in the same field of endeavor as the claimed invention, namely machine learning. Kanazawa generally teaches a client-server model in which the client device receives a model from the server, as described in [0060]: “The user computing device 102 can store or include one or more image segmentation models 120. For example, the one or more image segmentation models 120 can be received from the machine learning computing system 130 over network 180, stored in the user computing device memory 114…” Note that the image segmentation model is a “neural network” as described in [0006]. Therefore, Kanazawa teaches the context of a user device that utilizes a model received from a server.
In particular, Kanazawa teaches “input data” in the form of “user input data” that is “received from a user” at the runtime. [[0061]: “The user computing device 102 can also include a user input component 122 that receives user input by a user interaction….The user input component 122 can be used to, for example, select an image to be input into the one or more image segmentation models 120.” See also [0109]: “a user can use a user computing device 102 to select an image to be provided to an image segmentation model 120.” The model then operates to “perform…image segmentation for…user input images” ([0060], last sentence). Regarding the limitation of “offline execution,” this limitation is already taught by Rogers. Furthermore, Kanazawa also teaches that its neural network is run on the client device (see FIG. 1); therefore, the instant limitation is taught by the combination of references.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers, Bendre, and Nagaraju with the teachings of Kanazawa by modifying the thus-far combination of references such that the at least one “input data” identified by the second set of data and the “input data” dynamically determined using the set of information is specifically “user input data” and also that the at least one  “input data” identified by the second set of data is “received from a user” at the runtime, so as to arrive at each and every limitation of the instant claim. The motivation for doing so would have been to the neural network running on the client device to receive an input via user interaction wherein the user input can be used to determine an input into the neural network, as taught in Kanazawa, [0061] (“…receives user input by a user interaction… The user input component 122 can be used to, for example, select an image to be input into the one or more image segmentation models 120”).

As to claim 2, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of claim 1, further comprising storing the representation of the trained neural network at the client device in response to the transmission. [Rogers, Col. 3, lines 23-25: “…a client-side machine learning model configured to facilitate deep neural network operations on structured data.” Rogers, Col. 3, lines 59-65: “The client-side learning component 110 may be configured to improve the client-side machine learning model based on one or more of new model states… and/or other information.” Since the one or more new model states and other information are utilized at the client device, they are considered to be stored at the client device.]

As to claim 3, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of claim 1, wherein, in response to a request to execute the trained neural network at the client device, the client device executes the trained neural network using the offline version of the neural network model and the current configuration of the trained neural network and the obtained set of data comprising the first set of data and the second set of data. [Rogers, Col. 3, lines 59-65: “The client-side learning component 110 may be configured to improve the client-side machine learning model based on one or more of new model states… and/or other information.” The feature of “a request to execute the trained neural network at the client device” is implied from Rogers, col. 4, lines 3-14: “the client-side learning component 110 may be configured to improve the client-side machine learning model in real time or near-real time. In some implementations, learning from this data may occur in a software developer kit (SDK). The SDK may provide a low latency and no-wireless-network-connection capability to recognize new things in the world. In some implementations, learning may occur on an application programing interface (API) platform.”]  

As to claim 4, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of claim 1, wherein the client device comprises a mobile device. [Rogers, col. 5, lines 62-67: “client computing platform 104 may include one or more of…a laptop computer, a handheld computer, a tablet computing platform, a NetBook, a Smartphone, a gaming console, and/or other computing platforms.”]

As to claim 5, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of claim 1, wherein the input definition defines at least one predefined query associated with the set of data required as the input for the trained neural network to execute, [Bendre, [0137]: “the solution definition 630 may include a reference to specific data stored at the customer instance 610, so to designate that data as training data. In a specific example, this reference could be a reference to particular cell(s), column(s), and/or row(s) within an electronic spreadsheet, such as those that include previously categorized information, for instance.” [0157]: “the training controller 624 may obtain the training data 636 from the customer instance 610… the customer instance 610 may then provide, to the training controller 624, the training data 636 specified in the solution definition 630.”] and wherein obtaining the set of data defined by the identified input definition comprises executing the at least one predefined query on the set of backend data to obtain the set of data responsive to the at least one predefined query. [Bendre, [0157]: “provide, to the training controller 624, the training data 636 specified in the solution definition 630.” Note that the action of “executing the at least one predefined query” is disclosed by retrieval of the “specific data stored at the customer instance 610” that is described in [0137].]

As to claim 6, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of claim 1, wherein the request to synchronize the trained neural network to the client device comprises a request to initially synchronize the trained neural network to the client device. [Rogers, Col. 9, lines 5-6: “Operations 214 and 216 illustrate that the learning processes of system 100 can be recursive” (referring to the recursion shown in FIG. 2), wherein, as noted above, the learning process include synchronization as described in Rogers, Col. lines 32-45: “sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model.” Since the synchronization is repeated, a request for the first synchronization may be considered to be a request to initially synchronize. It is noted that “initially synchronize” has been interpreted to refer to the performance of an initial synchronization, based on paragraph 41 of the specification, which discusses “initial synchronization.”]

As to claim 8, the combination of Rogers, Bendre, Nagaraju, and Kanazawa, wherein the input definition [The “input definition” is taught by Bendre, as set forth in the rejection of claim 1, above] includes at least one user input to be received at runtime of an offline execution of the trained neural network. [Kanazawa, [0061]: “The user computing device 102 can also include a user input component 122 that receives user input by a user interaction….The user input component 122 can be used to, for example, select an image to be input into the one or more image segmentation models 120.” See also [0109]: “a user can use a user computing device 102 to select an image to be provided to an image segmentation model 120.” The model then operates to “perform…image segmentation for…user input images” ([0060], last sentence).]

As to claims 9-14 and 16, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claims 1-6 and 8, respectively. Therefore, the rejections made to claims 1-6 and 8 are applied to claims 9-14 and 16.
Additionally, Rogers teaches a system comprising: at least one processor; [Col. 6, line 6 et seq.: “Server(s) 102 may include electronic storage 128, one or more processors 132, and/or other components.”] and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations [Col. 4, lines 15-16: “The server(s) 102 may be configured to execute machine-readable instructions 112”; col. 6, line 18: “Electronic storage 126 and 128 may comprise non-transitory storage media that electronically stores information.”] 

As to claims 17-19, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claim1, claims 2 and 3 in combination, and claim 5, respectively. 
Therefore, the rejection made to claims 1 and 5 are applied to claims 17 and 19, respectively.
Regarding claim 18, this claim corresponds to the combined recitations of claim 2 and claim 3, both of which are rejected over the same combination of references. Therefore, the first part of claim 18 is taught by the combination of references for the reasons given in the rejection of claim 2, and second part of claim 18 (beginning with “wherein in response…”) is taught by combination of references for the reasons given in the rejection of claim 3.    
Additionally, Rogers teaches a non-transitory computer-readable medium storing instructions which, when executed, cause at least one processor to perform operations [Col. 6, line 6 et seq.: “Server(s) 102 may include electronic storage 128, one or more processors 132, and/or other components.” Col. 4, lines 15-16: “The server(s) 102 may be configured to execute machine-readable instructions 112”; col. 6, line 18: “Electronic storage 126 and 128 may comprise non-transitory storage media that electronically stores information.”] 

2.	Claims 7, 15, and 20 are rejected over Rogers in view of Bendre, Nagaraju, and Kanazawa and further in view of Julian (US 2015/0324686 A1).
As to claim 7, the combination of Rogers, Bendre, Nagaraju, and Kanazawa teaches the method of parent claim 1, as set forth in the rejection above.
Bendre further teaches “wherein transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the set of data defined by the identified input definition since the previous synchronization” [[0168]: “the disclosed arrangement could allow for generating an updated ML model and for using that updated ML model to carry out additional prediction(s)…the computing system 602 could provide the updated training data to that ML trainer device, so that the ML trainer device could generate an updated ML model based on the updated training data.” With respect to the limitation of “the previous synchronization,” this limitation is met in the combination of references, since Rogers teaches that the learning process is recursive (FIG. 2, operations 214 and 216).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of references, the above further teachings of Bendre by modifying the transmission of the representation to further include “transmitting any modifications to the set of data defined by the identified input definition since the previous synchronization” as taught by Bendre, in order for the receiving device to generate an updated model based on the updated data, as suggested by Bendre ([0168], quoted above).
The thus-far combination of references do not teach the further limitations of “wherein the request to synchronize the trained neural network to the client device comprises a request to perform a delta synchronization to the client device, wherein identifying the neural network model comprises identifying at least one change to the neural network model since a previous synchronization to the client device, and wherein transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the trained neural network to the client device.”
Julian, in an analogous art, teaches the further limitations. Julian generally relates to “systems and methods for distributed model learning” ([0003]), particularly for “artificial neural networks” ([0005]). Julian is in the same field of endeavor as the claimed invention (machine learning). 
The method in Julian utilizes a central server and multiple user devices, as shown in Fig. 9. User devices may be mobile devices (see, e.g., [0106]). [[0150] generally teaches “distributing or pushing out the model updates to the devices.” In particular, Julian teaches wherein the request to synchronize the trained neural network to the client device comprises a request to perform a delta synchronization to the client device, [Delta synchronization is taught at [0152]: “compress the model weight updates using an algorithm based on the previous model weight values…for model Wk+1, the central server may compute Wk+1−Wk and then use a standard compression process on the resulting vector, which should have small values to send the model update. When a user (device) receives the update, the device may decompress it and add it to the previous model.” With respect to the limitation of “a request to perform a delta synchronization,” Julian teaches that the computation of model weight updates is in response to receipt model weight updates from a plurality of mobile devices ([0106]), which corresponds to a request.] wherein identifying the neural network model comprises identifying at least one change to the neural network model since a previous synchronization to the client device, [[0152], quote above (“for model Wk+1, the central server may compute Wk+1−Wk…”) Additionally, [0108] (under the heading “computing model updates”) teaches that Wk+1 is computed based on Wk and adding a value η representing the change to the neural network model since a previous synchronization.] and wherein transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the trained neural network to the client device [[0152], quoted above (“…use a standard compression process on the resulting vector, which should have small values to send the model update. When a user (device) receives the update, the device may decompress it and add it to the previous model…”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers, Bendre, Nagaraju, and Kanazawa with the teachings of Julian by modifying the combination of Rogers, Bendre, Nagaraju, and Kanazawa such that “the request to synchronize the trained neural network to the client device comprises a request to perform a delta synchronization to the client device”, “identifying the neural network model comprises identifying at least one change to the neural network model since a previous synchronization to the client device”, and “transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the trained neural network to the client device.” The motivation for doing so would have been to updating models on client devices without consuming a large amount of bandwidth, as suggested by Julian, [0150] (“Distributing or pushing out the model updates to the devices may also consume a large amount of bandwidth. There are several approaches that may be implemented to reduce the bandwidth.”).

As to claims 15 and 20, the further limitations recited in these claims are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claims 15 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Dhanyamraju et al. (US20180373988A1) teaches synchronizing neural networks from a server to a client device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124